BRITT, Judge.
Defendant’s first contention is that the court’s findings of fact, that plaintiff is in need of support and subsistence during the prosecution of this action and that she is unable to defray the necessary costs of the prosecution, are not supported by the evidence. This contention is without merit. While the evidence as to plaintiff’s income and expenses was minimal, considering the evidence, together with reasonable inferences arising thereon, in the light most favorable to the plaintiff, we hold that it was sufficient to support the findings.
Defendant’s second contention is that the court erred in granting alimony pendente lite and counsel fees when it made no factual finding that the plaintiff was entitled to the relief demanded. This contention has no merit. Based on sufficient evidence, the court found and concluded that on specific occasions defendant assaulted plaintiff and that defendant’s treatment of plaintiff “ . . . constituted a constructive abandonment as well as inflicting physical indignities on the plaintiff without legal cause or provocation on the part of the plaintiff.” We hold that the court’s findings and conclusions were sufficient.
Defendant’s third contention relates to the $110 monthly payments of alimony; he contends that the court exceeded its authority in imposing the provision that “ . . . the equity accruing from this date from the house payments will be that of the plaintiff alone. ...” We find no merit in this contention. Based on the evidence presented, the court was justified in ordering defendant to pay plaintiff $110 per month alimony. Had the court ordered the money paid directly to plaintiff, she would be able to spend it for her sole benefit — for clothing, food, etc. The provision of the order challenged here not only makes certain that plaintiff is provided with shelter but that she receives the full benefit of the alimony while she spends money which she earns for food, clothing, and other necessities.
Defendant’s final contention is that the court exceeded its authority in ordering defendant to transfer the title to the *535Volkswagen to plaintiff. Defendant concedes that G.S. 50-16.7 (a) (Supp. 1973) authorizes the payment of alimony pendente lite “ ... by transfer of title or possession of personal property or any interest therein. ...” ; however, he argues that this section should be read in conjunction with G.S. 50-16.3 (b) (Supp. 1973) which limits the payment of alimony pendente lite to the pen-dency of the suit in which the application is made. Assuming, arguendo, that defendant’s argument might be valid in some cases, we do not think it has validity under the facts in this case. The evidence disclosed that there was a balance of $1,500 owing on the 1973 Volkswagen, payable $72 per month, and the order provided that plaintiff would make the payments. Based on those facts, we hold that the court did not exceed its authority.
For the reasons stated, the order appealed from is
Affirmed.
Judges Campbell and Vaughn concur.